 

AGREEMENT AND PLAN OF MERGER

 

 

AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of April 22, 2016 by
and among Opulent Acquisition, Inc., a Delaware corporation
(“Ihealthcare-Delaware”), Ihealthcare, Inc., a Florida corporation (
“Ihealthcare-Florida”) in accordance with Sections 251& 252 of the General
Corporation Law of the State of Delaware (the “DGCL”) and Section 617.1107 of
the Florida Business Corporations Act, (“FLBCA”), together the “Constituent
Corporations” and each a “Constituent Corporation”. The effective date of the
Merger (“Effective Time”) shall be upon acceptance of the Articles of Merger for
filing with the Delaware Secretary of State.

 

RECITALS:

 

WHEREAS Ihealthcare-Florida is a corporation organized on September 8, 2015 and
existing and in good standing under the laws of the State of Florida.

 

The total number of shares of all classes of capital stock that
Ihealthcare-Florida has authority to issue is 10,000 shares, consisting of:
10,000 shares of Common Stock, no par value per share (“Ihealthcare-Florida
Common Stock”). There are 10,000 shares of Ihealthcare-Florida Common Stock
issued and outstanding and held by the following shareholders, (“Founding
Shareholders”):

 

NAME                  No. Shares

 

  1) Noel Mijares                6,250

  2) David A. Bingaman     3,750

 

WHEREAS Ihealthcare-Delaware is a corporation organized on November 25, 2014 and
existing and in good standing under the laws of the State of Delaware.

 

The total number of shares of all classes of capital stock that
Ihealthcare-Delaware has authority to issue is 520,000,000, consisting of:
500,000,000 shares of common stock, $.0001 par value per share,
(“Ihealthcare-Delaware Common Stock”) and 20,000,000 shares of preferred stock,
$.0001 par value per share, (“Ihealthcare-Delaware Preferred Stock”). There are
20,000,000 shares of Ihealthcare-Delaware Common Stock issued and outstanding
and held by Ihealthcare-Florida.

 

WHEREAS Mr. Noel Mijares is the Chairman of the Board of Directors, Chief
Executive Officer, and President of Ihealthcare-Delaware and
Ihealthcare-Florida. Mr. David A. Bingaman is the Chief Operating Officer, Vice
President, and Secretary of Ihealthcare-Delaware and Ihealthcare-Florida. Mr.
Noel Mijares will remain as the Chairman of the Board of Directors, Chief
Executive Officer, and President and Mr. David A. Bingaman will remain as the
Chief Operating Officer, Vice President, and Secretary of Ihealthcare-Delaware
at the Effective Time of Merger.

 

WHEREAS the respective board of directors of each Constituent Corporation and
majority shareholders of each Constituent Corporation has approved this
Agreement after careful consideration and declared it advisable, and in the best
interests of the Constituent Corporations, and their respective shareholders
that Ihealthcare-Florida merge with and into Ihealthcare-Delaware with
Ihealthcare-Delaware as the Surviving Corporation.

 

WHEREAS the requisite vote of the majority shareholders of each of the
Constituent Corporations have approved the terms and conditions set forth in
this agreement by unanimous consent at a shareholder meeting pursuant to DGCL
and FLBCA.

 

NOW THEREFORE, in consideration of the promises, the mutual covenants herein
contained and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that
Ihealthcare-Florida shall be merged with and into Ihealthcare-Delaware (the
“Merger”) upon the terms and conditions set forth below.

 

ARTICLE 1

 

PRINCIPAL TERMS OF THE MERGER

 

1.1  Merger. At the Effective Time, Ihealthcare-Florida shall be merged with and
into Ihealthcare-Delaware, and the separate existence of Ihealthcare-Florida
shall cease. Ihealthcare-Delaware shall be the surviving corporation, (sometimes
herein referred to as the “Surviving Corporation”) in the Merger by virtue of,
and shall be governed by, the laws of the state of Delaware.

 

 

 

                                          GOVERNANCE AND OTHER MATTERS

 

1.2 Certificate of Incorporation. At the Effective Time, the Certificate of
Incorporation of Ihealthcare-Delaware shall be restated as set forth in
EXHIBIT A attached hereto (the “Restated Certificate of Incorporation”) and
shall be filed with the Secretary of State of the State of Delaware. As set
forth therein, the Surviving Corporation shall be renamed “IHEALTHCARE, INC.”
upon the filing of the Certificate of Incorporation.

 

1.3 Bylaws. At the Effective Time, the Bylaws of Ihealthcare-Delaware shall be
as set forth in EXHIBIT B attached hereto (the “Bylaws”), and shall be adopted
as such by the Board of Directors of Ihealthcare-Delaware. Thereafter, the
Bylaws may be amended by the Board of Directors or stockholders of
Ihealthcare-Delaware as provided in the Bylaws and, as applicable, the
Certificate of Incorporation.

 

1.4 Directors and Officers. The members of the Board of Directors and the
officers of Ihealthcare-Delaware immediately prior to the Effective Time shall
continue in office following the Effective Time as directors and officers of
Ihealthcare-Delaware, respectively, until the expiration of their respective
terms of office and until their successors have been duly elected and have
qualified, or until their earlier death, resignation or removal. After the
Effective Time, Ihealthcare-Delaware and its Board of Directors shall take any
necessary actions to cause each of such individuals to be appointed or to
confirm such appointments.

 

1.5 Shareholders Agreement of Ihealthcare-Florida. The Shareholders Agreement of
Ihealthcare-Florida shall continue to be as in effect and deemed to be assumed
by Ihealthcare-Delaware at the Effective Time without change unless and until
amended or repealed in accordance with applicable law.

 

 

 

ARTICLE 2

 

CONVERSION, CERTIFICATES AND PLANS

 

 

2.1. Effect of the Conversion on the Common Stock of Ihealthcare-Florida.
Subject to the terms and conditions of this merger, at the Effective Time,
automatically by virtue of the merger and without any further action on the part
of Ihealthcare-Florida, Ihealthcare-Delaware or any shareholder or stockholder
thereof, respectively, each share of common stock, par value $0.0001 per share
of Ihealthcare-Delaware held by Ihealthcare-Florida immediately before the
Effective Time shall be cancelled.

 

Each share issued and outstanding of Ihealthcare-Florida held by the Founding
Shareholders shall convert into one hundred validly issued, fully paid and
nonassessable shares of common stock, par value $0.0001 per share of
Ihealthcare-Delaware.

 

Ihealthcare-Delaware shall not issue fractional shares with respect to the
conversion. Any fractional share of Ihealthcare-Delaware Common Stock that would
otherwise be issued as a result of the conversion will be rounded up to the
nearest whole share.

 

Following the Effective Time, all Ihealthcare-Florida Common Stock held by the
Founding Shareholders shall no longer be outstanding and shall automatically be
canceled and retired and shall cease to exist, and each holder of
Ihealthcare-Florida’s common stock immediately prior to the Effective Time shall
cease to have any rights with respect thereto.

                  

 

 

 2.2 Reorganization. For United States federal income tax purposes, the Merger
is intended to constitute a tax-free reorganization within the meaning of
section 368(a) of the Internal Revenue Code of 1986, as amended. The parties to
this Agreement hereby adopt this Agreement as a “plan of reorganization” within
the meaning of sections 1.368-2(g) and 1.368-3(a) of the United States Treasury
Regulations.

 

2.3 Stock Certificates. From and after the Effective Time, all of the
outstanding certificates that prior to that time represented shares of
Ihealthcare-Florida’s common stock shall be deemed for all purposes to evidence
ownership of and to represent the shares of Ihealthcare-Delaware’s Common Stock
into which the shares represented by such certificates have been converted as
provided herein. The registered owner on the books and records of
Ihealthcare-Delaware or its transfer agent of any such outstanding stock
certificate shall, until such certificate shall have been surrendered for
transfer or conversion or otherwise accounted for to Ihealthcare-Delaware or its
transfer agent, have and be entitled to exercise any voting and other rights
with respect to and to receive any dividend and other distributions upon the
shares of Ihealthcare-Delaware evidenced by such outstanding certificate as
provided above.

 

2.4 . Employee Benefit and Compensation Plans. At the Effective Time, each
employee benefit plan, incentive compensation plan, stock purchase plan, stock
option agreement and other similar plans and agreements to which
Ihealthcare-Florida is then a party shall be automatically assumed by, and
continue to be the plan of Ihealthcare-Delaware, without further action by
Ihealthcare-Florida or Ihealthcare-Delaware or any other party thereto. To the
extent any employee benefit plan, incentive compensation plan, stock option
agreement or other similar plan provides for the issuance or purchase of, or
otherwise relates to Ihealthcare-Florida’s common stock, after the Effective
Time, such plan or agreement shall be deemed to provide for the issuance or
purchase of, or otherwise relate to, the common stock of Ihealthcare-Delaware.

 

2.5 Outstanding Awards. At the Effective Time, all outstanding stock options,
purchase rights, restricted stock awards and other stock awards relating to
Ihealthcare-Florida Common Stock shall, by virtue of the Conversion and without
any further action on the part of Ihealthcare-Florida, Ihealthcare-Delaware or
the holder thereof, continue on the same terms and conditions and be assumed by
Ihealthcare-Delaware, provided that all such awards shall be deemed to provide
for the issuance or purchase of, or otherwise relate to, the the common stock of
Ihealthcare-Delaware.

 

2.6 Filings, Licenses, Permits, Etc. As necessary, following the Effective Time,
Ihealthcare-Delaware shall apply for new qualifications to conduct business
(including doing business as a foreign corporation), licenses, permits and
similar authorizations on its behalf and in its own name in connection with the
merger if Ihealthcare-Delaware is to conduct business in the state of Florida or
other foreign jurisdiction to reflect the fact that it is a Delaware
corporation.

 

 

ARTICLE 3

 

TRANSFER AND CONVEYANCE OF ASSETS AND ASSUMPTION OF LIABILITIES

 

3.1 Effects of the Merger. At the Effective Time, the Merger shall have the
effects specified in Sections 251 & 252 of the DGCL. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, the
Surviving Corporation shall possess all the rights, privileges, immunities, and
franchises, as well of a public as of a private nature, of each of the merging
corporations; and all property, real, personal, and mixed, all debts due on
whatever account, including subscriptions to shares, all other choses in action,
and all and every other interest of or belonging to or due to each of the
corporations merged, is taken and deemed to be transferred to and vested in
Ihealthcare-Delaware without further act or deed; and the title to any real
estate, or any interest in real estate, vested in any of the constituent
corporations does not revert or is in any way impaired because of the merger.

 

The Surviving Corporation is subsequently responsible and liable for all the
liabilities and obligations of each of the constituent corporations merged or
consolidated; and any claim existing or action or proceeding pending by or
against any of the constituent corporations may be prosecuted as if the merger
had not taken place, or the Surviving Corporation may be substituted in its
place. Neither the rights of creditors nor any liens upon the property of any
constituent corporation is impaired by the merger.

 

3.2 Additional Actions. If, at any time after the Effective Time of the Merger,
the Surviving Corporation shall consider or be advised that any further
assignments or assurances in law or any other acts are necessary or desirable
(a) to vest, perfect or confirm, of record or otherwise, in the Surviving
Corporation, title to and possession of any property or right of
Ihealthcare-Florida or as a result of, the Merger, or (b) otherwise to carry out
the purposes of this Agreement, the Surviving Corporation may execute and
deliver all such proper deeds, assignments and assurances in law and to do all
acts necessary or proper to vest, perfect or confirm title to and possession of
such property or rights in the Surviving Corporation and otherwise to carry out
the purposes of this Agreement.

  

ARTICLE 4

 

AMENDMENTS; EFFECTIVE DATE

 

4.1 Approval. This Agreement and the Merger contemplated hereby have been
approved by the requisite vote of the majority of the shareholders by written
consent at a shareholder meeting of the Constituent Corporations stockholders in
accordance with the DGCL and FLBCA and compliance with the requirements of law,
including the securities laws of the United States. As promptly as practicable
after the later of (a) approval of this Agreement by the Constituent
Corporations stockholders in accordance with applicable law, the Constituent
Corporations chief executive officer Mr. Noel Mijares or secretary, Mr. David A.
Bingaman shall promptly make and execute the Articles of Merger and shall cause
such documents as necessary to be filed with the Secretary of State of Florida
in accordance with the FLBCA and Secretary of State of Delaware in accordance
with DGCL. The execution and delivery hereof by the constituent corporations
shall constitute the approval and adoption of, and consent to, the Merger
Agreement and the transactions contemplated thereby.

 

4.2 Amendments. The president or secretary of each Constituent Corporation may
amend this Agreement at any time before the Effective Time, provided, however,
that an amendment made subsequent to the approval of the Merger by the
stockholders of the Constituent Corporations shall not (a) alter or change the
amount or kind of shares to be received in exchange for or on conversion of all
or any of the shares of Ihealthcare-Florida, (b) alter or change any term of the
Articles of Incorporation of Ihealthcare-Florida, except to cure any ambiguity,
defect or inconsistency or (c) alter or change any of the terms and conditions
of this Agreement if such alteration or change would adversely affect the
holders of Ihealthcare-Florida’s stock.

  

ARTICLE 5

 

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated and the Merger abandoned at
any time before the filing of this Agreement with Delaware Secretary of State,
whether before or after stockholder approval of this Agreement, by the consent
of the secretary of the Constituent Corporations.

 

5.2 Captions and Section Headings. As used herein, captions and section headings
are for convenience only and are not a part of this Agreement and shall not be
used in construing it.

 

5.3 Entire Agreement. This Agreement and the other documents delivered pursuant
hereto and thereto, or incorporated by reference herein, contain the entire
agreement between the parties hereto concerning the transactions contemplated
herein and supersede all prior agreements or understandings between the parties
hereto relating to the subject matter hereof.

 

5.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered to be an original instrument.

 

5.5 Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party waives
any provision of law which renders any provision of this Agreement invalid,
illegal or unenforceable in any respect.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

5.7 No Third Party Beneficiaries. This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder.

 

5.8 Governing Law. This Agreement shall be construed in accordance with the laws
of the state of Florida and Delaware.

 

IN WITNESS WHEREOF, the Constituent Corporations have duly executed this
Agreement as of April 22, 2016.

 

      Opulent Acquisition, Inc., a Delaware corporation     By:   /s/ Noel
Mijares Name:   Noel Mijares Title:   Chief Executive Officer

 

      Ihealthcare, Inc., a Florida corporation     By:   /s/ Noel Mijares Name:
  Noel Mijares Title:   Chief Executive Officer

 

 

 

 

 

